
	
		II
		111th CONGRESS
		1st Session
		S. 1138
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 21, 2009
			Mrs. Feinstein (for
			 herself and Mrs. Boxer) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the Reclamation Wastewater and
		  Groundwater Study and Facilities Act to expand the Bay Area Regional Water
		  Recycling Program, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Bay Area Regional Water Recycling
			 Program Expansion Act of 2009.
		2.Project authorizations
			(a)In generalThe Reclamation Wastewater and Groundwater
			 Study and Facilities Act (43 U.S.C. 390h et seq.) (as amended by section 512(a)
			 of the Consolidated Natural Resources Act of 2008) is amended by adding at the
			 end the following:
				
					1649.CCCSD-concord recycled water
				project
						(a)AuthorizationThe Secretary, in cooperation with the
				Central Contra Costa Sanitary District, California, is authorized to
				participate in the design, planning, and construction of recycled water
				distribution systems.
						(b)Cost shareThe Federal share of the cost of the
				project authorized by this section shall not exceed 25 percent of the total
				cost of the project.
						(c)LimitationThe Secretary shall not provide funds for
				the operation and maintenance of the project authorized by this section.
						(d)Authorization of
				appropriationsThere is
				authorized to be appropriated to carry out this section $1,800,000.
						1650.Central Dublin recycled water distribution
				and retrofit project
						(a)AuthorizationThe Secretary, in cooperation with the
				Dublin San Ramon Services District, California, is authorized to participate in
				the design, planning, and construction of recycled water system
				facilities.
						(b)Cost shareThe Federal share of the cost of the
				project authorized by this section shall not exceed 25 percent of the total
				cost of the project.
						(c)LimitationThe Secretary shall not provide funds for
				the operation and maintenance of the project authorized by this section.
						(d)Authorization of
				appropriationsThere is
				authorized to be appropriated to carry out this section $1,150,000.
						1651.Petaluma recycled water project, phases 2A,
				2B, and 3
						(a)AuthorizationThe Secretary, in cooperation with the City
				of Petaluma, California, is authorized to participate in the design, planning,
				and construction of recycled water system facilities.
						(b)Cost shareThe Federal share of the cost of the
				project authorized by this section shall not exceed 25 percent of the total
				cost of the project.
						(c)LimitationThe Secretary shall not provide funds for
				the operation and maintenance of the project authorized by this section.
						(d)Authorization of
				appropriationsThere is
				authorized to be appropriated to carry out this section $6,000,000.
						1652.Central Redwood City recycled water
				project
						(a)AuthorizationThe Secretary, in cooperation with the City
				of Redwood City, California, is authorized to participate in the design,
				planning, and construction of recycled water system facilities.
						(b)Cost shareThe Federal share of the cost of the
				project authorized by this section shall not exceed 25 percent of the total
				cost of the project.
						(c)LimitationThe Secretary shall not provide funds for
				the operation and maintenance of the project authorized by this section.
						(d)Authorization of
				appropriationsThere is
				authorized to be appropriated to carry out this section $8,000,000.
						1653.Palo Alto recycled water pipeline
				project
						(a)AuthorizationThe Secretary, in cooperation with the City
				of Palo Alto, California, is authorized to participate in the design, planning,
				and construction of recycled water system facilities.
						(b)Cost shareThe Federal share of the cost of the
				project authorized by this section shall not exceed 25 percent of the total
				cost of the project.
						(c)LimitationThe Secretary shall not provide funds for
				the operation and maintenance of the project authorized by this section.
						(d)Authorization of
				appropriationsThere is
				authorized to be appropriated to carry out this section $8,250,000.
						1654.Ironhouse Sanitary District (ISD) antioch
				recycled water project
						(a)AuthorizationThe Secretary, in cooperation with the
				Ironhouse Sanitary District (ISD), California, is authorized to participate in
				the design, planning, and construction of recycled water distribution
				systems.
						(b)Cost shareThe Federal share of the cost of the
				project authorized by this section shall not exceed 25 percent of the total
				cost of the project.
						(c)LimitationThe Secretary shall not provide funds for
				the operation and maintenance of the project authorized by this section.
						(d)Authorization of
				appropriationsThere is
				authorized to be appropriated to carry out this section
				$7,000,000.
						.
			(b)Project implementationIn carrying out sections 1642 through 1648
			 of the Reclamation Wastewater and Groundwater Study and Facilities Act, and
			 sections 1649 through 1654 of such Act, as added by subsection (a), the
			 Secretary shall enter into individual agreements with the San Francisco Bay
			 Area Regional Water Recycling implementing agencies to fund the projects
			 through the Bay Area Clean Water Agencies (BACWA) or its successor, and shall
			 include in such agreements a provision for the reimbursement of construction
			 costs, including those construction costs incurred prior to the enactment of
			 this Act.
			(c)Clerical amendmentsThe table of contents of the Reclamation
			 Projects Authorization and Adjustment Act of 1992 (43 U.S.C. prec. 371) (as
			 amended by section 512(a) of the Consolidated Natural Resources Act of 2008) is
			 amended by inserting after the item relating to section 1648 the following new
			 items:
				
					
						Sec. 1649. CCCSD-Concord
				recycled water project.
						Sec. 1650. Central Dublin
				recycled water distribution and retrofit project.
						Sec. 1651. Petaluma recycled
				water project, phases 2a, 2b, and 3.
						Sec. 1652. Central Redwood City
				recycled water project.
						Sec. 1653. Palo Alto recycled
				water pipeline project.
						Sec. 1654. Ironhouse Sanitary
				District (ISD) Antioch recycled water
				project.
					
					.
			3.Modification to authorized
			 projects
			(a)Antioch recycled water
			 projectSection 1644(d) of
			 the Reclamation Wastewater and Groundwater Study and Facilities Act (43 U.S.C.
			 390h–27) (as amended by section 512(a) of the Consolidated Natural Resources
			 Act of 2008) is amended by striking $2,250,000 and inserting
			 $3,125,000.
			(b)South Bay advanced recycled water treatment
			 facilitySection 1648(d) of
			 the Reclamation Wastewater and Groundwater Study and Facilities Act (43 U.S.C.
			 390h–31) (as amended by section 512(a) of the Consolidated Natural Resources
			 Act of 2008) is amended by striking $8,250,000 and inserting
			 $13,250,000.
			
